DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of March 12, 2021.
Status of Claims
Claims 1, 3-4, 7-9, 11-12, 15-16, and 18-19, as originally filed March 12, 2021, are pending and have been examined on the merits (claims 1, 9, and 16 being independent). Claims 1, 9, and 16 have been amended and claims 2, 10, and 17 have been canceled.
Response to Arguments
Applicant’s arguments and amendments filed March 12, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
THE PENDING CLAIMS ARE NOT "DIRECTED TO" A JUDICIAL EXCEPTION UNDER THE FIRST PRONG OF THE SUBJECT MATTER ELIGIBILITY GUIDANCE”’
“Assuming arguendo that the pending claims recite a judicial exception, the pending claims are not "directed to" a judicial exception as the judicial exception is integrated into a practical application.  Applicant respectfully submits that the judicial exception is integrated into a practical application in light of Example 42 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019.” (Applicant response, pages 8-10)
(2) “B. THE PENDING CLAIMS CONTAIN AN INVENTIVE CONCEPT UNDER THE SECOND PRONG OF THE SUBJECT MATTER ELIGIBILITY GUIDANCE” 
“According to the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim has been determined to be "directed to" a judicial exception under revised Step 2A, the Office should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).”  (Applicant response, pages 10-11)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a financial transaction between a sender and a receiver, e.g., transferring funds, for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods operating… different countries, determining… the resource event is authorized, determining… a quantity of resources events, determining… a volume of resources involved in the resource event, determining… processing parameters for the real-time resource event, determining… a risk level associated with the resource event, determining… the processing parameters, determining… resource conversion rules, and determining… legal rules recite this judicial exception. Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 9, and 16 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., real-time processing networks, memory, instructions, processor, a computing platform, set of codes, a first computer, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1, 9, and 16 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute 
For instance, the limitations of storing… instructions, receiving… a resource event request, processing and settling… resource event in real-time, initiating… the resource event by communicating resource event commands, and providing… settlement of resources are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a financial transaction between a sender and a receiver, e.g. transferring funds.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0025-0028] and [0050-0052], general purpose computer, programmable 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “set of codes” and “processor”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a financial transaction between a sender and a receiver, e.g., transferring funds, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1, 3-4, 7-9, 11-12, 15-16, and 18-19 under 35 U.S.C. 101 is maintained by the Examiner
With regard to the rejections of the claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines programmed to carry out the process, claim 9 is directed to an apparatus and claim 16 is directed to a non-transitory computer-readable medium; Step 1-yes.  In the instant case, the claims are directed towards a method for processing the real-time international resource event such as transferring funds between the sender and the receiver which contains the steps of operating, storing, receiving, determining, initiating, and providing.  
Step (2A) Prong 1:  A method for processing the real-time international resource event such as transferring funds between the sender and the receiver is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions including agreement in the form of contracts.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: operating… different countries, determining… the resource event is authorized, determining… a quantity of resources events, determining… a volume of resources involved in the resource event, determining… processing parameters for the real-time resource event, 
As stated above, this abstract idea falls into the (b) subject matter grouping of: (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions including agreement in the form of contracts).
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of storing… instructions, receiving… a resource event request, processing and settling… resource event in real-time, initiating… the resource event by communicating resource event commands, and providing… settlement of resources do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. adding insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “real-time processing network, memory, instructions, processor, a computing platform, set of codes, a first computer”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  That is the claim recites a combination of additional elements including storing instruction, providing settlement of resources, initiating the resource event by communicating resource event commands to a first one of the plurality of real-time resource event processing networks within the first country, and processing and settling resource events in real-time.  The claim as a whole integrates the method of organizing human activity and is not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an 
The limitations merely use a generic computing technology (Specification paragraphs [0025-0028] and [0050-0052], general purpose computer, programmable data processing apparatus, general purpose circuits, server devices, computing devices such as mainframes, personal computers, computer-readable instructions, modules, applications, cloud storage, cloud connection, processor, ASIC) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., real-time processing network, memory, instructions, processor, a computing platform, set of codes, a first computer) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 3-4, 7-8, 11-12, 15, and 18-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as 
	For instance, in claims 3, 11, and 18, the step of “wherein the instructions configured to determine that the resource event is authorized to occur further comprise instructions configured to determine that a risk level associated with the resource event is below a risk threshold.”, in claims 4, 12, and 19, the step of “wherein the instructions configured to determine the processing parameters further comprise instructions configured to determine settlement rules applicable to the second country.”, in claims 7 and 15, the step of “wherein the instructions configured to determine processing parameters further comprises instructions configured to determine legal rules applicable between at least one of (i) the resource event, (ii) the resource provider and the resource recipient, and (iii) the first country and the second country.”, and in claim 8, the step of “wherein initiation of the resource event provides for (i) the resource event to be irrevocable, and (iii) settlement of resources at the second entity system to occur in near-real-time or real-time to the initiation.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Providing a financial transaction between a sender and a receiver, e.g., transferring funds, is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 3-4, 7-8, 11-12, 15, and 18-19, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 9, and 16 above.  Merely claiming the 
Therefore, claims 1, 3-4, 7-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 3-4, 7-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ledford et al. (hereinafter Ledford), US Publication Number 2017/0221066 A1 in view of Pentel, US Publication Number 2015/0193748 A1 in further view of Hibbard, US Publication Number 2013/0031002 A1.
Regarding claim 1:
Ledford discloses the following:
 notes: Ledford discloses for the real-time payment settlement processing with the concept of international real-time payment processing, e.g., “a currency indication”, “a location of bank account(s)”, “foreign designator including county of account domicile”, “foreign payment designator including country of account domicile”, “fee disclosure for foreign remittance”, “payment amount”, “sender identification information”, “type of account”, and etc. as payment instruction messages (e.g., parameters) at the time of the real-time payment/transaction is occurred.)
a plurality of real-time resource event processing networks, each real-time resource event processing network is configured to operate within different countries and configured to process and settle resource events in real-time; and (Ledford: See paragraphs [0108-0112], [0199], [0302], and [0318], and notes: Ledford discloses for the real-time payment settlement processing with the concept of international real-time payment processing, e.g., “a currency indication”, “a location of bank account(s)”, “foreign designator including county of account domicile”, “foreign payment designator including country of account domicile”, “fee disclosure for foreign remittance”, “payment amount”, “sender identification information”, “type of account”, and etc. as payment instruction messages (e.g., parameters) at the time of the real-time payment/transaction is occurred.)
a computing platform having (reads on “Processor 1802 can communicate with the other components of the computer system through bus 1801. Storage device 1804 includes one or more computer-readable media. Storage device 1804 can be configured to read and write data including program instructions that may be executed by processor 1802”) a memory and at least one processor in communication with the memory, wherein the memory stores instructions that are 
(ii) a volume of resources involved in the resource event is within a predetermined threshold, and (iii) a volume of resources involved in resource events involving at least one of the resource provider and the resource recipient is within a predetermined threshold, (Ledford: See paragraph [0124] “determining (i) whether the creditor FI 120 identified in the payment authorization has a capability to receive real time payments (i.e., is "real time enabled"), (ii) determining whether the payment amount is less than a predetermined individual transaction limit of the transaction system 100, and (iii) determining whether the payment amount is less than a predetermined client specific transaction value set by the FI 111.”))

Ledford does not explicitly disclose the following, however Pentel further teaches:
receive (reads on “the payer 10 can contact the payment facilitator 30 directly and ask for a transfer of funds to take place.”) a resource event request that is configured to request real-time processing of a resource event that implicates a resource provider associated with a first entity system located in a first country and resource recipient associated with a second entity system located in a second country, (Pentel: See fig. 2, paragraph [0054] “the payment facilitator can be used for electronic transfer of funds for international transactions where foreign exchanges of currencies are used. Essentially the system is the same as described above wherein a payer can pay a payee in another country. The payer 10 contacts the payee 20 and presents his membership account information as before. Optionally the payer 10 can contact the payment facilitator 30 directly and ask for a transfer of funds to take place.”, and see also [0057-0058])
, (Pentel: See fig. 2, paragraph [0054] “the payment facilitator can be used for electronic transfer of funds for international transactions where foreign exchanges of currencies are used. Essentially the system is the same as described above wherein a payer can pay a payee in another country…….The payment facilitator 30 then sends instructions to the payer's bank 40 to transfer money to the payee at his account in the payee's bank 60 and receives confirmation from the payer's bank that the transaction is taking place or has been denied.”, and see also [0057-0058])
in response to determining that the real-time resource event is authorized to occur, (Pentel: See fig. 2, paragraph [0054] “The payment facilitator 30 then sends instructions to the payer's bank 40 to transfer money to the payee at his account in the payee's bank 60 and receives confirmation from the payer's bank that the transaction is taking place or has been denied. The confirmation or denial may be transmitted from the payment facilitator 30 to the payer 10 and the payee 20.”)
determine (reads on “Currency exchange rates can be applied if the member banks are in different countries. Other money transfer instructions may be used as customer or merchant demands require.”) processing parameters for the real-time resource event, wherein determining processing parameters includes determining resource conversion rules applicable to converting resources provided in the first country to resources received in the second country, wherein the resource conversion rules include rules associated with resource conversion rate (read on “Currency exchange rates”) and rules associated with which entity (reads on “Other money transfer instructions may be used as customer or merchant demands require.”) performs conversion, and (Pentel: See paragraphs [0054] “the payment facilitator can be used for electronic transfer of funds for international transactions where foreign exchanges of currencies are used. Essentially the 
initiate (reads on “the payment facilitator can be used for electronic transfer of funds for international transactions where foreign exchanges of currencies are used.”) the resource event by communicating resource event commands to a first one of the plurality of real-time resource event processing networks operating within the first country and a second one of the plurality of real time resource event processing networks operating within the second country, wherein the resource event commands include the processing parameters. (Pentel: See fig. 2, paragraphs [0054] “the payment facilitator can be used for electronic transfer of funds for international transactions where foreign exchanges of currencies are used. Essentially the system is the same as described above wherein a payer can pay a payee in another country…..The payer's bank transmits funds 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify conducting a real-time payment transaction between entities of Ledford to include applying currency exchange rates in different countries, as taught by Pentel, in order to provide more efficient and convenient as receiving a local currency.

Ledford and Pentel do not explicitly disclose the following, however Hibbard further teaches:
wherein determining that the resource event is authorized includes determining that (i) a quantity of resource events involving at least one of the resource provider and resource recipient is within a predetermined threshold, (Hibbard: See paragraph [0096] “The CSR Tool may also allow staff to maintain business rules, for example a global daily limit rule (setting a predetermined transfer limit value per customer per day), a per customer limit rule (less than or equal to the global daily limit), entity level limit rules (setting a predetermined limit on volume and/or amount of transfers per a predetermined time period), a per transaction limit rule (set at the entity level; any a number of senders per account limit rule, etc.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify conducting a real-time payment transaction between entities of Ledford to include applying a number of senders per account limit rule, as taught by Pentel, in order to minimize a risk for international transfer of funds.
Regarding claim 3:
Ledford discloses the following:
The system of Claim 1, wherein the instructions configured to determine that the resource event is authorized to occur further comprise instructions configured to determine that a risk level associated with the resource event is below a risk threshold. (Ledford: See paragraphs [0308] “Policies and processes can be provided to set sender FI value limits for transactions and to apply them to payment origination, and risk management policies and processes can be employed to accept payments up to a system-wide transaction value limit. FIs can be required to have an ability to identify potential structuring of transactions to avoid transaction limits.” And [0330] “Minimum requirements for risk control will be associated with the activities that a financial institution is offering and be additive in nature for each increasing level of potential risk.”)
Regarding claim 4:
Ledford discloses the following:
The system of Claim 1, wherein the instructions configured to determine the processing parameters further comprise instructions configured to determine settlement rules applicable to the second country. (Ledford: See paragraph [0029] “determining whether to perform a real-time financial settlement transaction based on a result of the comparing, and performing a financial 
Regarding claim 7:
Ledford discloses the following:
The system of Claim 1, wherein the instructions configured to determine processing parameters further comprises instructions configured to determine legal rules applicable between at least one of (i) the resource event, (ii) the resource provider and the resource recipient, and (iii) the first country and the second country. (Ledford: See paragraph [0290] “the transaction system 100 herein also can employ anti-spam measures to prevent the sender from broadcasting a massive number of requests to dupe receivers into sending funds. For example, this can be accomplished by charging a fee and/or by tracking through fraud monitoring tools, centrally and at FIs, for all requests for payments. Also, in one example embodiment herein, a sending or receiving FI can be made liable for information in remittance data that may indicate illegal activity (e.g., the remittance data mentions a sanctioned individual or company).”)
Regarding claim 8:
Ledford discloses the following:
The system of Claim 1, wherein initiation of the resource event provides for (i) the resource event to be irrevocable (reads on [0400] “Such settlement for "accepted" and "accepted without posting" payments is final and irrevocable”), and (iii) settlement of resources at the second entity system to occur (reads on [0399] “the RTP System 5000 settles the payment in real-time through simultaneous debit to the Debtor FI's Net Position and credit to the Creditor FI's Net Position in 
Regarding claims 9 and 16: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 11 and 18: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 12 and 19: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGSIK PARK/Examiner, Art Unit 3695
May 19, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2021